                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN L. LANE,
                    Plaintiff
             v.                        Case No. 3:13-cv-268-KRG-KAP
GERALD ROZUM, SUPERINTENDENT,
S.C.I. SOMERSET, et al.,
               Defendants

                             Memorandum Order

             This matter has been referred to Magistrate Judge Keith

A.   Pesto    for    pretrial   proceedings    in   accordance   with   the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

on March 19, 2019 at ECF no. 175, recommending that the motion at

ECF no. 160 for summary judgment by the remaining defendant, Dr.

Rashida Mahmud, be granted as to the deliberate indifference claim

and denied as to the negligence claim.

             The parties were notified that, pursuant to 28 U.S.C.§

636(b) (1), they had fourteen days to file written objections to the

Report and Recommendation. Each party filed timely objections to

the portion of the Report and Recommendation unfavorable to their

position, the plaintiff at ECF no. 177, and the defendant at ECF

no. 176. Dr. Mahmud filed a reply at ECF no. 178 and ECF no. 179

to plaintiff's objections;       plaintiff's    response   to defendant's

objections was contained in the objections at ECF no. 177.
             After de novo review of the record of this matter, the

Report     and    Recommendation,     the     objections     to    the   Report    and

Recommendation, and the responses thereto, the following order is

entered:

             AND NOW, this      3 \'~ day     of May, 2019, it is

             ORDERED    that    summary     judgment   is    granted     in part    to

defendant        Dr.   Mahmud    as   recommended       in        the    Report    and

Recommendation at ECF no. 175, which is adopted as the opinion of

the Court. The matter remains with the Magistrate Judge for further

proceedings,       and the Magistrate Judge shall set a date for the

filing of pretrial statements and (if the parties desire it) shall

hold a pretrial mediation conference.



                                            BY THE COURT:




                                            KIM R. GIBSON,
                                            UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF




                                          2
